Exhibit 10.4

 

PIER 1 IMPORTS, INC.

 

SUPPLEMENTAL RETIREMENT PLAN

 

RESTATED AS OF JANUARY 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

 

 

 

ARTICLE I —PURPOSE

 

1

 

 

 

ARTICLE II —DEFINITIONS

 

1

 

 

 

2.1

 

Actuarial Equivalent

 

1

2.2

 

Beneficiary

 

1

2.3

 

Board

 

1

2.4

 

Cause

 

1

2.5

 

Change of Control of the Employer

 

2

2.6

 

Code

 

2

2.7

 

Committee

 

2

2.8

 

Compensation

 

2

2.9

 

Early Retirement Date

 

2

2.10

 

Employer

 

2

2.11

 

Good Reason

 

3

2.12

 

Highest Average Compensation

 

3

2.13

 

Normal Retirement Date

 

3

2.14

 

Participant

 

3

2.15

 

Pier 1

 

3

2.16

 

Regulations

 

3

2.17

 

Retirement

 

3

2.18

 

Separation from Service

 

4

2.19

 

Supplemental Retirement Benefit

 

4

2.20

 

Target Amount

 

4

2.21

 

Termination

 

4

2.22

 

Total and Permanent Disability

 

4

2.23

 

Years of Credited Service

 

5

2.24

 

Years of Plan Participation

 

5

 

 

 

 

 

ARTICLE III —PARTICIPATION AND VESTING

 

5

 

 

 

3.1

 

Participation

 

5

3.2

 

Supplemental Retirement Benefit Vesting

 

5

 

 

 

 

 

ARTICLE IV —SUPPLEMENTAL RETIREMENT BENEFITS

 

6

 

 

 

 

 

4.1

 

Benefit

 

6

4.2

 

Normal Retirement Benefit

 

6

4.3

 

Early Retirement Benefit

 

6

4.4

 

Change of Control Benefit

 

6

4.5

 

Disability Retirement Benefit

 

6

4.6

 

Termination Benefit

 

7

4.7

 

Form of Benefit Payment

 

7

4.8

 

Commencement of Payments

 

7

4.9

 

Withholding; Payroll Taxes

 

8

4.10

 

Payment to Guardian

 

8

4.11

 

Major Medical and Hospitalization Insurance Coverage

 

8

 

 

 

 

 

ARTICLE V — SURVIVOR BENEFITS

 

9

 

 

 

 

 

5.1

 

Death Prior to Commencement of Benefits

 

9

5.2

 

Death After Commencement of Benefits

 

10

 

i

--------------------------------------------------------------------------------


 

5.3

 

Suicide; Misrepresentation

 

10

5.4

 

Effect of Payment

 

10

 

 

 

 

 

ARTICLE VI —BENEFICIARY DESIGNATION

 

10

 

 

 

 

 

6.1

 

Death of Participant

 

10

6.2

 

Amendments

 

10

6.3

 

No Beneficiary Designation

 

10

6.4

 

Effect of Payment

 

11

6.5

 

Death of Beneficiary

 

11

 

 

 

 

 

ARTICLE VII —ADMINISTRATION

 

11

 

 

 

 

 

7.1

 

Committee; Duties

 

11

7.2

 

Agents

 

11

7.3

 

Binding Effect of Decisions

 

11

7.4

 

Indemnity of Committee

 

11

 

 

 

 

 

ARTICLE VIII —CLAIMS PROCEDURE

 

11

 

 

 

 

 

8.1

 

Claim

 

11

8.2

 

Denial of Claim

 

12

8.3

 

Review of Claim

 

12

8.4

 

Final Decision

 

12

 

 

 

 

 

ARTICLE IX —TERMINATION, SUSPENSION OR AMENDMENT

 

12

 

 

 

 

 

9.1

 

Amendment or Termination

 

12

9.2

 

Successor Employer

 

12

 

 

 

 

 

ARTICLE X —MISCELLANEOUS

 

13

 

 

 

 

 

10.1

 

Unsecured General Creditor

 

13

10.2

 

Trust Fund

 

13

10.3

 

Nonassignability

 

13

10.4

 

Not a Contract of Employment

 

13

10.5

 

Participant’s Cooperation

 

13

10.6

 

Domestic Relations Order

 

14

10.7

 

Captions

 

14

10.8

 

Governing Law

 

14

10.9

 

Validity

 

14

10.10

 

Successors

 

14

10.11

 

Notice

 

14

 

ii

--------------------------------------------------------------------------------


 

PIER 1 IMPORTS, INC.

 

SUPPLEMENTAL RETIREMENT PLAN

 

ARTICLE I—PURPOSE

 

The purpose of this Supplemental Retirement Plan (hereinafter referred to as the
“Plan”) is to provide supplemental retirement benefits for a select group of
management or highly compensated employees of Pier 1 Imports, Inc. It is
intended that the Plan will aid in retaining and attracting employees of
exceptional ability by providing such individuals with these benefits. This Plan
was originally effective as of September 28, 1995, was restated effective as of
December 5, 2002, was restated effective as of January 1, 2005, was amended
effective as of January 1, 2006, and now is restated effective January 1, 2009. 
The purpose of this January 1, 2009 restatement is to cause the Plan to continue
to comply with the requirements of Sections 409A(a)(2), (3) and (4) of the Code
and the Regulations promulgated thereunder.  The Plan is to be construed and
interpreted in accordance with such purpose.  The accrual of benefits for
Participants who have terminated employment with the Employer will be governed
by the provisions of the Plan as in effect on the date of their termination.

 

ARTICLE II—DEFINITIONS

 

For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

 

2.1          Actuarial Equivalent

 

“Actuarial Equivalent” means equivalence in value between two (2) or more forms
and/or times of payment based on the applicable mortality table prescribed by
the Secretary of the United States Department of the Treasury (“Treasury”) or
his delegate in accordance with Internal Revenue Code Section 417(e)(3)(A)(ii),
and an interest rate equal to the twenty-four (24) month rolling average of the
Pension Benefit Guaranty Corporation interest rate for immediate annuities, as
published in Appendix B to Part 2619 of Title 29 of the Code of Federal
Regulations, or any successor or replacement rate (the “PBGC rate”), using the
current rate as of the beginning of the month in which the calculation is made
and the twenty-three (23) previous months.

 

2.2          Beneficiary

 

“Beneficiary” means the person, persons or entity entitled under Article V to
receive Plan benefits after a Participant’s death.

 

2.3          Board

 

“Board” means the Board of Directors of Pier 1 Imports, Inc.

 

2.4          Cause

 

“Cause” means that the Participant:

 

(a)           Misappropriated, has stolen or embezzled funds of the Employer; or

 

(b)           Committed an act of deceit, fraud, or willful misconduct or
otherwise acted in bad faith, adverse to the best interests of the Employer.

 

1

--------------------------------------------------------------------------------


 

2.5          Change of Control of the Employer

 

“Change of Control of the Employer” shall be deemed to have occurred if:

 

(a)           Any “person” as defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934 (the “Act”) becomes the “beneficial owner” (as
defined in Rules 13(d)3 and 13(d)5 under the Act) of securities of Pier 1,
representing thirty-five percent (35%) or more of the voting power of the
outstanding securities of Pier 1 having the right under ordinary circumstances
to vote at an election of the Board of Directors of Pier 1; or

 

(b)           There shall occur a change in the composition of a majority of the
Board of Directors within a two (2) year period which change shall not have been
affirmatively approved by a majority of the Board of Directors as constituted
immediately prior to the commencement of such period; or

 

(c)           At any meeting of the stockholders of Employer called for the
purpose of electing directors, a majority of persons nominated by the Board of
Directors for election as directors shall fail to be elected; and the
transaction or event described in (a), (b) or (c) above, whichever may have
occurred, also constitutes a “change in the ownership or effective control” of
the Employer within the meaning of Section 409A(a)(2)(v) of the Code and the
Regulations.

 

2.6          Code

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.7          Committee

 

“Committee” means the Compensation Committee of Pier 1 or any other Committee
chosen by the Board.

 

2.8          Compensation

 

“Compensation” for a calendar year means the sum of (i) the rate at which salary
is being paid to a Participant as of the last day of that calendar year,
(ii) any bonuses actually paid to a Participant during that calendar year
excluding bonuses that were first payable during and deferred from a previous
calendar year and (iii) any bonuses that were payable to a Participant during
that calendar year which were deferred for payment to a subsequent year.

 

2.9          Early Retirement Date

 

“Early Retirement Date” means the first day of the month coincidental with or
next following the date on which a Participant has a Separation from Service, if
the date of such Separation from Service occurs on or after such Participant’s
attainment of age fifty-five (55) and completion of ten (10) Years of Plan
Participation.

 

2.10        Employer

 

“Employer” means any of Pier 1, its subsidiaries, including a trust directly or
indirectly owned by Pier 1, and each of their respective successors.

 

2

--------------------------------------------------------------------------------


 

2.11        Good Reason

 

“Good Reason” means, without the written consent of the Participant:

 

(a)           A reduction in the Participant’s base salary or a reduction in the
Participant’s benefits received from the Employer (other than in connection with
an across-the-board reduction in salaries and/or benefits for similarly situated
employees of the Employer or pursuant to the Employer’s standard retirement
policy), in each case as in effect immediately prior to a Change of Control; or

 

(b)           The relocation of the Participant’s full-time office to a location
greater than fifty (50) miles from the Employer’s current corporate office; or

 

(c)           A reduction in the Participant’s corporate title as in effect
immediately prior to a Change of Control; or

 

(d)           The failure by the Employer to obtain the assumption of this Plan
by any successor as contemplated in this Plan.

 

2.12        Highest Average Compensation

 

“Highest Average Compensation” means the sum of the Participant’s Compensation
for his highest paid three (3) full calendar years of employment with Employer
prior to termination of employment (whether or not such years are consecutive)
divided by three (3); provided, however, that if the Participant has been
employed for less than three (3) full calendar years, the “Highest Average
Compensation” shall be determined by using the sum of the Participant’s
Compensation for his number of completed months of employment divided by the
number of his actual completed months of employment multiplied by twelve (12).

 

2.13        Normal Retirement Date

 

“Normal Retirement Date” means the first day of the month coincidental with or
next following the date on which a Participant has a Separation from Service, if
the date of such Separation from Service occurs on or after such Participant’s
attainment of age sixty-five (65).

 

2.14        Participant

 

“Participant” means any individual who is participating or has participated in
this Plan pursuant to Article III.

 

2.15        Pier 1

 

“Pier 1” means Pier 1 Imports, Inc., a Delaware corporation and its successors.

 

2.16        Regulations

 

“Regulations” means the final regulations issued by the Treasury on April 10,
2007 regarding the application of Section 409A of the Code.

 

2.17        Retirement

 

Retirement” means the Participant’s Normal Retirement Date or Early Retirement
Date other than by reason of death or Total and Permanent Disability. Retirement
shall also mean the date as of which a Participant has a Separation from Service
within twenty-four (24) months (or, if less, any time of

 

3

--------------------------------------------------------------------------------


 

termination restriction imposed for purposes of Section 409A(a)(2)(A)(v) of the
Code) of a Change of Control of the Employer unless such separation is:

 

(a)

By the Employer for Cause; or

 

 

(b)

Because of Total and Permanent Disability; or

 

 

(c)

Because of the Participant’s death; or

 

 

(d)

By the Participant other than:

 

 

 

For Good Reason; or

 

 

 

Upon the Participant’s voluntary separation from employment after his/her Normal
Retirement Date or Early Retirement Date.

 

2.18        Separation from Service

 

“Separation from Service” of a Participant means a termination of the
Participant’s employment with the Employer provided that it constitutes a
“separation from service” under Section 1.409A-1(h) of the Regulations.  In the
event that a Participant is not deemed to have incurred a termination of
employment with the Employer by virtue of a military leave, sick leave or other
bona fide leave of absence under Section 1.409A-1(h) of the Regulations, the
Participant will be deemed to have experienced a separation from service at the
time and to the extent required under Section 1.409A-1(h) of the Regulations.

 

2.19        Supplemental Retirement Benefit

 

“Supplemental Retirement Benefit” means the benefit determined under Article IV
of this Plan.

 

2.20        Target Amount

 

“Target Amount” means sixty percent (60%) of Highest Average Compensation
multiplied by a fraction, the numerator of which is the Participant’s actual
Years of Credited Service, not to exceed twenty (20), and the denominator of
which is twenty (20).

 

2.21        Termination

 

“Termination” means a Participant’s Separation from Service for any reason other
than Retirement, death or Total and Permanent Disability.

 

2.22        Total and Permanent Disability

 

“Total and Permanent Disability” means a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer.  The Committee’s
decision as to total and permanent disability will be based upon medical reports
and/or other evidence satisfactory to the Committee.

 

4

--------------------------------------------------------------------------------


 

2.23        Years of Credited Service

 

“Years of Credited Service” means the years of credited vesting service with the
Employer, determined in accordance with the provisions of the Pier 1 Associates’
401 (k) Plan, or any successor tax-qualified retirement plan.

 

2.24        Years of Plan Participation

 

“Years of Plan Participation” means the total number of full years in which a
Participant has participated in the Plan.

 

ARTICLE III—PARTICIPATION AND VESTING

 

3.1                              Participation

 

Participation in this Plan shall be limited to those employees of the Employer
nominated by the Chief Executive Officer of Pier 1 and approved by the Committee
and by the Board, and who elect to participate in this Plan by executing a
Participation Agreement in the form designated by the Committee.  Plan
Participation Agreements may vary in terms and provisions.  To the extent that a
Participant’s Plan Participation Agreement varies the terms of the Plan as
applied to that Participant, the terms of the Participation Agreement shall
control over the Plan.

 

3.2                              Supplemental Retirement Benefit Vesting

 

(a)           Vesting Percentage.  Each Participant shall become vested in a
Supplemental Retirement Benefit based upon Years of Plan Participation under the
following schedule:

 

Years of Plan
Participation

 

Vesting
Percentage

 

Less than 1

 

0

%

1 but less than 2

 

10

 

2 but less than 3

 

20

 

3 but less than 4

 

30

 

4 but less than 5

 

40

 

5 but less than 6

 

50

 

6 but less than 7

 

60

 

7 but less than 8

 

70

 

8 but less than 9

 

80

 

9 but less than 10

 

90

 

l0 or more

 

100

 

 

(b)           Conditions for Immediate Vesting.  Regardless of a Participant’s
actual Years of Plan Participation, a Participant shall be one hundred percent
(100%) vested in a Supplemental Retirement Benefit upon Retirement, Separation
from Service due to Total and Permanent Disability, or death.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV—SUPPLEMENTAL RETIREMENT BENEFITS

 

4.1                              Benefit

 

Upon incurring a Separation from Service, a Participant shall receive a
Supplemental Retirement Benefit from this Plan which, along with the
Participant’s benefits from primary Social Security, shall equal approximately
sixty percent (60%) of the Participant’s Highest Average Compensation. The
computation of said Supplemental Retirement Benefit shall be made in accordance
with the provisions of Articles IV and V, as applicable, but in no event shall
the amount of the Supplemental Retirement Benefit paid annually to any
Participant exceed five hundred thousand dollars ($500,000.00). Notwithstanding
the above, a Participant who is terminated for Cause shall forfeit any right to
receive benefits under the Plan.

 

4.2                              Normal Retirement Benefit

 

Upon a Normal Retirement Date, Employer shall pay to the Participant a monthly
Supplemental Retirement Benefit from this Plan equal to one-twelfth (1/12th) of
the following annual amounts:

 

(a)           The Target Amount; less

 

(b)           The Participant’s primary Social Security benefit payable at
Retirement.

 

4.3                              Early Retirement Benefit

 

Upon an Early Retirement Date but before his Normal Retirement Date, Employer
shall pay to the Participant the monthly Supplemental Retirement Benefit
calculated under Section 4.2 above except:

 

(a)           The Target Amount shall be reduced by five-twelfths percent
(5/12%) for each full calendar month by which the Participant’s Early Retirement
Date precedes the Participant’s attainment of age sixty-five (65); and

 

(b)           The offset required by Subsection 4.2(b) shall be determined using
the Social Security Act in effect at Early Retirement Date and assuming zero (0)
future earnings from the Participant’s Early Retirement Date to the
Participant’s attainment of age sixty-five (65).

 

4.4                              Change of Control Benefit

 

If a Participant has a Retirement event as a result of a Change of Control of
the Employer, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 4.2 above except the offset required
by Subsection 4.2(b) shall be determined using the Social Security Act in effect
at the date of Retirement due to a Change of Control and assuming zero (0)
future earnings from the Participant’s Retirement date to the Participant’s
attainment of age sixty-five (65).

 

4.5                              Disability Retirement Benefit

 

If a Participant has a Separation from Service due to Total and Permanent
Disability on or before the Participant’s attainment of age fifty-five (55),
Employer shall pay to the Participant the monthly Supplemental Retirement
Benefit calculated under Section 4.3, and the time period from the separation
date to the date the Participant would attain the age of fifty-five (55) shall
be included in the determination of Years of Credited Service.  If a Participant
has a Separation from Service due to Total and Permanent Disability after the
Participant’s attainment of age fifty-five (55), Employer shall pay to the
Participant the monthly Supplemental Retirement Benefit calculated under
Section 4.2, and the time

 

6

--------------------------------------------------------------------------------


 

period from the separation date to the date the Participant would attain the age
of sixty-five (65) shall be included in the determination of Years of Credited
Service.

 

4.6                              Termination Benefit

 

If a Participant has a Separation from Service due to Termination, Employer
shall pay to the Participant the monthly Supplemental Retirement Benefit
calculated under Section 4.2 above except:

 

(a)           The offset required by Subsection 4.2(b) shall be determined using
the Social Security Act in effect at Termination and assuming level earnings to
the Participant’s attainment of age sixty-five (65); and

 

(b)           The benefit shall be multiplied by the vesting percentage provided
in Section 3.2 above.

 

4.7                              Form of Benefit Payment

 

The Supplemental Retirement Benefit determined under Article IV shall be paid in
the basic form provided below unless the Participant elects an alternative form
in the form of payment designation.  Any alternative form shall be the Actuarial
Equivalent of the basic form of benefit payment.  The basic and alternative
forms of payments are as follows:

 

(a)           Basic Form of Benefit Payment. A monthly single life annuity for
the Participant’s life.

 

(b)           Alternative Forms of Benefit Payment.

 

(i)            A monthly joint and survivor annuity with payment continued to
the survivor at one hundred percent (100%); or

 

(ii)           A monthly joint and survivor annuity with payment continued to
the survivor at fifty percent (50%) of the amount paid to the Participant.

 

A Participant desiring payment of his Plan benefit in a form other than the
basic form of payment described in (a) above must elect the alternative form of
payment he desires prior to the commencement of the benefit payment.  Such
election shall be in writing and shall extend on a uniform basis to any
Supplemental Retirement Benefit paid under the Plan to the Participant.  A
Participant may change his Plan Supplemental Retirement Benefit payment form
election and make a new election prior to commencement of payment of his Plan
benefits.  At commencement of payment of a Participant’s Supplemental Retirement
Benefit, his form of payment election shall become irrevocable. Notwithstanding
the above, whenever the lump sum equivalent of the benefit is not greater than
the applicable dollar amount under Section 402(g)(1)(B) of the Code, the benefit
shall be paid in a lump sum.

 

4.8                              Commencement of Payments

 

Benefits payable to a Participant under Sections 4.2, 4.3, 4.4 and 4.5 shall
commence as soon as practicable but not later than sixty (60) days after the
date of the Participant’s Separation from Service. Benefits payable to a
Participant under Section 4.6 as a result of Termination shall commence on the
first day of the month coincidental with or next following the date on which the
Participant attains age sixty-five (65). In no event shall a Participant be
permitted directly or indirectly to designate the taxable year of commencement
of payment of benefits under the Plan. All payments shall be made as of the
first day of the month.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding this Section 4.8, in the case of any Participant who is a “key
employee” as such term is defined in Section 416(i) of the Code without regard
to paragraph (5) thereof, and with respect to any portion of such Participant’s
Plan benefit which would constitute compensation which is deferred after
December 31, 2004 for purposes of Section 409A of the Code, no distribution may
be made of any such portion from the Plan to such Participant as a result of his
Separation from Service before the date which is six (6) months after the date
of such Separation from Service (or, if earlier, the date of death of the
Participant following such Separation from Service) unless such Separation from
Service was by reason of any of the events described in Sections
409A(a)(2)(A)(ii), (iii), (iv), (v) or (vi) of the Code.  In the event of any
such payment deferral the periodic payment amount shall be determined as if its
payments commenced as originally provided under the Plan and the first payment
to the Participant shall include an amount equal to the sum of the periodic
payments which would have been paid to such Participant but for the payment
deferral mandated pursuant to Section 409A(a)(2)(B)(i) of the Code.

 

4.9                               Withholding; Payroll Taxes

 

To the extent required by the law in effect at the time payments are made, the
Employer shall withhold from payments made hereunder any taxes required to be
withheld from a Participant’s wages by the federal, state or local government.

 

4.10                        Payment to Guardian

 

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Committee may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetence, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution shall completely discharge the Committee and Employer
from all liability with respect to such benefit.

 

4.11                        Major Medical and Hospitalization Insurance Coverage

 

If a Participant has a Separation from Service due to Retirement or Total and
Permanent Disability, such Participant (for himself and his dependents) shall
have the right to medical reimbursement benefits to be provided by the Employer
until the death of the Participant; provided however, that if the Participant is
survived by a spouse, such spouse shall have the right to continued medical
reimbursement benefits for a period of thirty-six (36) months from the Employer
on the same basis as the Participant would have had if he had survived.  Such
benefits shall be comparable to the Employer-provided major medical and
hospitalization insurance coverage, if any, made available generally to the
Employer’s active employees and their dependents.  Such benefits will only be
provided if the Participant pays, or reimburses the Employer for, a portion of
the total premium for such major medical coverage equal to the amount such
Participant would have been required to pay, or reimburse the Employer, had he
been covered as an active employee of the Employer.  Premium payments or
reimbursements required to be paid by a Participant pursuant to this
Section 4.11 shall be made by the Participant at such times and in such form as
the Employer shall establish pursuant to reasonable payment methods.

 

Upon Termination of a Participant, such Participant (for the Participant and the
Participant’s dependents) shall have the right to participate, during the
fifteen (15) years immediately after the date such Participant attains age
sixty-five (65), in the Employer provided medical reimbursement benefits, if
any, made available generally to the Employer’s active employees and their
dependents; provided, however, that such Participant pays, or reimburses the
Employer for, the total premium (i.e., Employer and employee portions) for such
major medical coverage at such times as the Employer’s active employees pay
their respective contributions for such major medical coverage.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing but to the extent and only to the extent required
by Section 409A(a)(2)(B)(i) of the Code, in the case of any Participant who is a
“key employee” as such term is defined in Section 416(i) of the Code without
regard to paragraph (5) thereof, medical benefit coverage and/or medical benefit
payments may not be provided and/or paid to such Participant as a result of his
Separation from Service before the date which is six (6) months after the date
of such Separation from Service (or, if earlier, the date of death of the
Participant following such Separation from Service) unless such Separation from
Service was by reason of any of the events described in Sections
409A(a)(2)(A)(ii), (iii), (iv), (v) or (vi) of the Code.  Should the restriction
described in this Paragraph be required to be imposed and become applicable with
respect to a Participant, upon the lapse of the six (6) month deferral
restriction, medical coverage and/or medical benefit payments shall be made
retroactively available to such Participant (for the Participant and the
Participant’s dependents) to the date that they otherwise would have been
available under this Section 4.11 and on the basis as contemplated by this
Section 4.11.

 

Medical reimbursement benefits provided pursuant to this Section 4.11 shall be
subject to the following rules:

 

(a)           The reimbursement arrangement provides an objectively determinable
and nondiscretionary definition of the expenses that are eligible for
reimbursement under such arrangement;

 

(b)           The reimbursement arrangement provides an objective and
specifically prescribed period during which such reimbursements will be provided
(which can be the lifetime of the employee or former employee);

 

(c)           The amount of reimbursable expenses for one year cannot affect the
amount of reimbursable expenses for another year (i.e., carryovers of unused
expense amounts are impermissible);

 

(d)           The reimbursements under the arrangement are made no later than
the last day of the taxable year following the year in which the reimbursable
expense was incurred; and

 

(e)           The participant’s right to a reimbursement may not be subject to
liquidation or exchange.

 

ARTICLE V— SURVIVOR BENEFITS

 

5.1                               Death Prior to Commencement of Benefits

 

(a)           Death at or After Age 55. If a Participant dies after attainment
of age fifty-five (55) and completion of ten (10) Years of Plan Participation
but prior to a Separation of Service, Employer shall pay a survivor benefit to
the Participant’s Beneficiary equal to the Retirement benefit that would have
been provided had the Participant had a Separation from Service by reason of
Retirement on the day before the Participant’s death with a fifty percent (50%)
joint and survivor annuity form.

 

(b)           Death Prior to Age 55. If a Participant dies prior to attainment
of age fifty-five (55) and completion of ten (10) Years of Plan Participation
but prior to a Separation of Service, Employer shall pay a survivor benefit to
the Participant’s Beneficiary equal to the Termination benefit that would have
been provided had the Participant elected a fifty percent (50%) joint and
survivor annuity form, had a Separation from Service on the date prior to his
death and survived until the age of sixty-five (65).

 

(c)           Time of Payment. Any benefits payable to a Beneficiary under this
section shall commence as soon as practicable after the appropriate application
for benefits has been made but not later than sixty (60) days after the date of
the Participant’s death. In no event shall a Participant or Beneficiary be
permitted to directly or indirectly designate the taxable year of commencement
of payment of death benefits under the Plan. All payments shall be made as of
the first day of the month.

 

9

--------------------------------------------------------------------------------


 

5.2                               Death After Commencement of Benefits

 

If a Participant dies after benefit payments have commenced under Article IV, a
survivor benefit shall be paid to the Participant’s Beneficiary only if, and to
the extent, provided for by the form of payment under which the Participant was
receiving a Supplemental Retirement Benefit, pursuant to Section 4.7.

 

5.3                               Suicide; Misrepresentation

 

No benefit shall be paid to a surviving spouse if the Participant’s death occurs
as a result of suicide during the twelve (12) calendar months beginning with the
calendar month following commencement of participation in this Plan. The
Committee may deny payment if death occurs within twelve (12) months beginning
with the calendar month following commencement of participation in this Plan or
if the Participant has made a material misrepresentation in any form or document
provided by the Participant to or for the benefit of Employer.

 

5.4                               Effect of Payment

 

Payment to the surviving spouse shall completely discharge Employer’s
obligations under this Plan.

 

ARTICLE VI—BENEFICIARY DESIGNATION

 

6.1                               Death of Participant

 

Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary and contingent) to
whom payment under this Plan shall be paid in the event of death prior to
complete distribution to the Participant of the benefits due under the Plan.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. If a Participant’s Compensation is community property,
any Beneficiary designation shall be valid or effective only as permitted under
applicable law.

 

6.2                               Amendments

 

Any Beneficiary designation may be changed by a Participant without the consent
of any designated Beneficiary by the filing of a new Beneficiary designation
with the Committee. The filing of a new Beneficiary designation form will cancel
all Beneficiary designations previously filed.

 

6.3                               No Beneficiary Designation

 

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant predeceases
the Participant, the Committee, in its discretion, shall direct the Employer to
distribute such Participant’s benefits (or the balance thereof) as follows:

 

(a)           To the Participant’s surviving spouse, if any; or

 

(b)           If the Participant shall have no surviving spouse, then to the
Participants children in equal shares, by right of representation; or

 

10

--------------------------------------------------------------------------------


 

(c)           If the Participant shall have no surviving spouse or children,
then to the Participants estate.

 

6.4                               Effect of Payment

 

Payment to the Beneficiary shall completely discharge Employer’s obligations
under this Plan.

 

6.5                               Death of Beneficiary

 

Following commencement of payment of Plan benefits, if the Beneficiary
designated by a deceased Participant dies before receiving complete distribution
of the benefits, the Committee shall direct the Employer to distribute the
balance of such benefits:

 

(a)           As designated by the Beneficiary in accordance with the provisions
in Section 6.1 above; or

 

(b)           If the Beneficiary shall not have made such designation, then to
the Beneficiary’s estate.

 

ARTICLE VII—ADMINISTRATION

 

7.1                               Committee; Duties

 

This Plan shall be administered by the Committee.  Members of the Committee may
be Participants under this Plan.

 

7.2                               Agents

 

The Committee may appoint an individual to be the Committee’s agent with respect
to the day-to-day administration of the Plan.  In addition, the Committee may,
from time to time, employ other agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with counsel who may be
counsel to the Employer.

 

7.3                               Binding Effect of Decisions

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final and
binding upon all persons having any interest in the Plan.

 

7.4                               Indemnity of Committee

 

The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct by the Committee.

 

ARTICLE VIII—CLAIMS PROCEDURE

 

8.1                               Claim

 

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee which shall respond in writing as soon as practicable.

 

11

--------------------------------------------------------------------------------


 

8.2                               Denial of Claim

 

If the claim or request is denied, the written notice of denial shall be made
within ninety (90) days of the date of receipt of such claim or request by the
Committee and shall state:

 

(a)           The reason for denial, with specific reference to the Plan
provisions on which the denial is based.

 

(b)           A description of any additional material or information required
and an explanation of why it is necessary.

 

(c)           An explanation of the Plan’s claims review procedure.

 

8.3                               Review of Claim

 

Any person whose claim or request is denied or who has not received a response
within ninety (90) days may request review by notice given in writing to the
Committee within sixty (60) days of receiving a response or one hundred fifty
(150) days from the date the claim was received by the Committee.  The claim or
request shall be reviewed by the Committee who may, but shall not be required
to, grant the claimant a hearing.  On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

8.4                               Final Decision

 

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of a request for review.  If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time shall be one hundred twenty (120) days after the
Committee’s receipt of a request for review.  The decision shall be in writing
and shall state the reason and the relevant Plan provisions.  All decisions on
review shall be final and bind all parties concerned.

 

ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT

 

9.1                               Amendment or Termination

 

The Board may, in its sole discretion, amend or terminate this Plan at any time,
in whole or in part; provided, however, that no such amendment or termination
shall adversely affect the benefits of Participants which have vested in
accordance with Section 3.2 above prior to such action, the benefits of any
Participant who has had a Separation from Service, or the benefits of any
Beneficiary of a Participant who has died; provided further, however, that the
amendment or termination of this Plan shall not alter in any manner the timing
or form of benefit payments under this Plan.

 

9.2                               Successor Employer

 

The provisions of this Plan shall be binding upon and inure to the benefit of
any successor or assign of the Employer. If a successor Employer amends or
terminates this Plan, no such amendment or termination shall adversely affect
the benefits of Participants which have vested in accordance with Section 3.2
above prior to such action, the benefits of any Participant who has previously
retired, or the benefits of any Beneficiary of a Participant who has previously
died.

 

12

--------------------------------------------------------------------------------


 

ARTICLE X—MISCELLANEOUS

 

10.1                        Unsecured General Creditor

 

Benefits to be provided under this Plan are unfunded obligations of the
Employer. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no secured interest or claim in any property or assets of Employer,
nor shall they be Beneficiaries of, or have any rights, claims or interests in
any life insurance policies, annuity contracts or the proceeds therefrom owned
or which may be acquired by Employer (“Policies”). Except as provided in
Section 10.2, such Policies or other assets of Employer shall not be held under
any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or be considered in any way as collateral security for
the fulfilling of the obligations of Employer under this Plan.

 

10.2                        Trust Fund

 

Employer shall be responsible for the payment of all benefits provided under the
Plan. At its discretion, Employer may establish one (1) or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of such benefits. Although such a trust shall be irrevocable, its assets
shall be held for payment of all Employer’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, Employer shall have no further obligation to pay them. If not paid
from the trust, such benefits shall remain the obligation of Employer.  In no
event shall any provision of this Plan be interpreted to provide or of any trust
established pursuant to this Section 10.2 provide or be interpreted to provide
that any assets of the Employer (whether placed in trust or not) will become
restricted to the provision of benefits under the Plan in connection with a
change in the Employer’s financial health and in no event will any assets of the
Employer, in fact, be so restricted.

 

10.3                        Nonassignability

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

10.4                        Not a Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between Employer and the Participant, and the Participant
(or his Beneficiary) shall have no rights against the Employer except as may
otherwise be specifically provided herein. Moreover, nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
him at any time.

 

10.5                        Participant’s Cooperation

 

A Participant will cooperate with Employer by furnishing any and all information
requested by Employer in order to facilitate the payment of benefits hereunder,
and by taking such physical examinations and such other action as may be
requested by Employer.

 

13

--------------------------------------------------------------------------------


 

10.6        Domestic Relations Orders

 

All or any portion of a Participant’s Plan benefit will be paid to an individual
other than such Participant pursuant to and in accordance with the provisions of
a domestic relations order but only if such domestic relations order satisfies
all of the requirements to be a “qualified domestic relations order” within the
meaning of Section 414(p) of the Code and only if the timing of payment or
payments under the order comply with the distribution timing requirements of
Section 409A of the Code.

 

10.7        Captions

 

The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

10.8        Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Delaware.

 

10.9        Validity

 

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.

 

10.10      Successors

 

The provisions of this Plan shall bind and inure to the benefit of Employer and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business entity.

 

10.11      Notice

 

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee, the President of
the Employer, or the Employer’s Statutory Agent.  Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of three
(3) days following the date shown on the postmark or on the receipt for
registration or certification.

 

 

PIER 1 IMPORTS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Gregory S. Humenesky

 

 

Executive Vice President, Human Resources

 

 

 

 

Date:

December                       , 2008

 

14

--------------------------------------------------------------------------------